Citation Nr: 0404261	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for carotid artery 
disease.

2.  Entitlement to service connection for a fungal infection 
of the toenails.

3.  Entitlement to service connection for peptic ulcer 
disease, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for soft tissue 
sarcoma, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for the disabilities at issue.

By rating action dated in October 1999, the RO denied service 
connection for right carotid artery disease, ulcers, claimed 
as due to Agent Orange, and for a fungus infection of the 
toenails.  These claims were all denied on the basis that 
they were not well grounded.  Similarly, in a March 2000 
rating decision, the RO denied service connection for soft 
tissue sarcoma and acute and subacute peripheral neuropathy, 
and found that additional evidence was not new and material 
to reopen a claim for service connection for brain damage due 
to Agent Orange.  Recently enacted legislation revised the 
standard for processing claims for Department of Veterans 
Affairs (VA) benefits.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  The VCAA removed the 
requirement for a claimant to submit a well-grounded claim.  
In addition, the VCAA provides that, in cases where claimants 
have a prior claim denied as not well grounded, they have two 
years from the date of the enactment of the VCAA to request 
re-adjudication of their claim under subsection 7(b) of the 
VCAA.  In the September 2001 rating action, the RO 
reconsidered the veteran's claims pursuant to the VCAA.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The VA will notify the appellant 
if further action is required on his part.


REMAND

As noted above, the VCAA redefined the obligations of the VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been apprised of the evidence needed to 
substantiate the claims for service connection, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  As such, further 
action in this case is necessary for compliance with the VCAA 
notice and duty to assist provisions.

Under the circumstances of this case, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


